229 F.3d 589 (7th Cir. 2000)
VANCE BRIDGEMAN, Petitioner-Appellant,v.UNITED STATES OF AMERICA, Respondent-Appellee.
No. 99-1877
In the  United States Court of Appeals  For the Seventh Circuit
Submitted July 21, 2000Decided October 2, 2000

Appeal from the United States District Court  for the Northern District of Indiana, South Bend Division.  No. 398-CV-198 RM--Robert L. Miller, Jr., Judge.
Before RIPPLE, KANNE, and ROVNER, Circuit Judges.
ROVNER, Circuit Judge.


1
After promising in a plea  agreement not to contest his "sentence" either by  direct appeal or in a collateral proceeding,  Vance Bridgeman pleaded guilty to armed bank  robbery and was sentenced to 103 months in  prison. Bridgeman then filed a motion under 28  U.S.C. sec. 2255, alleging that his counsel was  ineffective in inaccurately advising him on how  much time he would serve, thus rendering his  guilty plea involuntary, as well as in failing to  call an eyewitness (whose testimony the  government stipulated to) at the sentencing  hearing. The district court denied Bridgeman's  motion, apparently interpreting the plea-  agreement waiver as encompassing any sec. 2255  challenge but reasoning that Bridgeman's  ineffective assistance claim survived as an  exception to the waiver. The court went on to  conclude that counsel's advice did not render  Bridgeman's plea involuntary, nor did the absence  of the witness at sentencing prejudice him. We  affirm, although on a different ground.


2
In December 1996, Bridgeman, Dawan Anderson and  Jessie Parker entered the Community Wide Credit  Union in South Bend, Indiana. Bridgeman demanded  money from a teller as Anderson pointed a gun at  her head. When the teller insisted she had no  money, Anderson and Parker jumped the counter and  took over $9,000 from the teller drawers. The  three then fled in Bridgeman's car.


3
Bridgeman executed a written plea agreement that  included the following term:


4
I expressly waive my right to appeal my sentence  on any ground, including any appeal right  conferred by Title 18, United States Code,  Section 3742. I also agree not to contest my  sentence or the manner in which it was determined  in any post-conviction proceeding, including but  not limited to, a proceeding under Title 28,  United States Code, Section 2255. After Bridgeman pleaded guilty, the probation  officer who prepared his presentence  investigation report recommended a seven-level  upward adjustment pursuant to U.S.S.G. sec.  2B3.1(b)(2)(A) for discharging a firearm in  connection with the robbery. The PSR noted that  co-defendant Dawan Anderson had admitted at his  own plea hearing that Bridgeman took the gun from  him as they fled the bank and fired a shot at the  pursuing bank manager. Bridgeman countered that  he merely displayed the gun, thus warranting only  a five-level adjustment under sec.  2B3.1(b)(2)(C).


5
At sentencing, the government acknowledged that  the bank manager could not recall being shot at.  Dawan Anderson testified, however, that Bridgeman  grabbed the gun from him, pointed it at the  manager, and fired a shot up into the air when  the manager did not stop. Jessie Parker, who did  not object to a seven-level upward adjustment at  his own sentencing, testified that he never heard  a gunshot but did recall Anderson commenting  later that they had gone to the bank with one or  two bullets in the gun but returned home with it  empty. The district court believed Anderson and  Parker, finding it "more likely than not that  Bridgeman discharged the firearm to effectuate  the getaway from the bank." The court thus  increased Bridgeman's offense level by seven  levels under sec. 2B3.1(b)(2)(A) and denied any  reduction for acceptance of responsibility  pursuant to U.S.S.G. sec. 3E1.1(a) because  Bridgeman had not been truthful regarding the  discharge of the firearm.


6
Four months after his sentencing, Bridgeman  filed a sec. 2255 motion alleging that his  counsel rendered ineffective assistance.  Bridgeman asserted that counsel had rendered his  guilty plea involuntary by misadvising him that  the plea agreement would produce a 57-month  sentence, and had failed to call the bank manager  to testify at the sentencing hearing. The  government responded that Bridgeman's plea-  agreement waiver barred his sec. 2255 motion,  though the district court allowed the case to  proceed on the theory that the government had not  argued that Bridgeman waived the right to present  a claim that he was denied effective assistance  of counsel. Nonetheless, the court denied  Bridgeman's motion on the merits, reasoning that  his sworn statements at the change of plea  hearing belied his contention that counsel's  advice rendered his plea involuntary. The court  went on to conclude that counsel's failure to  call the bank manager at sentencing did not  prejudice Bridgeman, since the government had  conceded that the manager never heard a shot.


7
On appeal, the government renews its argument  that in the plea agreement Bridgeman waived his  right to pursue a sec. 2255 motion, even though  at the same time the government explicitly  acknowledges that Bridgeman's allegations about  counsel relate to his guilty plea as well as his  sentence. Plainly the government mischaracterizes  the scope of the waiver at issue. A plea  agreement that also waives the right to file a  sec. 2255 motion is generally enforceable unless  the waiver was involuntary or counsel was  ineffective in negotiating the agreement. Mason  v. United States, 211 F.3d 1065, 1069 (7th Cir.  2000). But Bridgeman only agreed not to contest  his sentence; the plea agreement is silent as to  a waiver of any challenge to his underlying  conviction. Compare id. at 1067 n.3 ("I also  agree not to contest my sentence or the manner in  which it was determined in any post-conviction  proceeding, including, but not limited to a  proceeding under [28 U.S.C. sec. 2255]") with  Jones v. United States, 167 F.3d 1142, 1143 n.1  (7th Cir. 1999) ("your client knowingly and  voluntarily waives the right to appeal or contest  directly, under 18 U.S.C. sec. 3742 or 18 U.S.C.  sec. 2255, or otherwise, his conviction and the  eventual sentence . . . on any grounds"). See  also United States v. Anglin, 215 F.3d 1064, 1067  (9th Cir. 2000) (scope of waiver is shown by  express language of plea agreement and  government, as drafter, must be held to  agreement's literal terms). Nowhere does the  government attempt to explain how Bridgeman's  collateral attack on the voluntariness of his  guilty plea--a challenge to his conviction, not  his sentence--is foreclosed by the language of  the waiver in this case.1 See Blacharski v.  United States, 215 F.3d 792, 793-94 (7th Cir.  2000) (where appellant only waived right to  challenge sentence, he was free to appeal  validity of plea agreement). Likewise, the  district court misconstrued the plea waiver,  interpreting it as an agreement not to file any  sec. 2255 petition. Because Mr. Bridgeman never  waived his right to challenge his conviction, his  claim that his plea was involuntary because his  lawyer misadvised him as to the guideline range  is not precluded by the plea agreement.


8
But although he did not waive it, Bridgeman's  claim is patently without merit. Under Strickland  v. Washington, 466 U.S. 668, 687-91 (1984),  Bridgeman was required to show that his counsel  was both incompetent and that, but for his  deficient performance, the result would have been  different. To demonstrate prejudice arising from  a guilty plea allegedly rendered involuntary by  counsel's deficient performance, a petitioner  must establish that counsel's performance was  objectively unreasonable and that, but for  counsel's erroneous advice, he would not have  pleaded guilty. United States v. Martinez, 169  F.3d 1049, 1052-53 (7th Cir. 1999). Bridgeman  falters on the first prong of the Strickland  test; counsel's alleged miscalculation, standing  alone, could never suffice to demonstrate  deficient performance unless the inaccurate  advice resulted from the attorney's failure to  undertake a good-faith analysis of all of the  relevant facts and applicable legal principles.  See United States v. Gwiazdzinski, 141 F.3d 784,  790 (7th Cir. 1998); United States v. Barnes, 83  F.3d 934, 939-40 (7th Cir. 1996). Bridgeman has  failed to allege facts demonstrating that his  counsel's prediction was not undertaken in good  faith.


9
Further, Bridgeman's argument that his counsel's  advice rendered his plea unwitting and  involuntary is belied by his own statements at  the change of plea hearing, which are presumed  truthful. See United States v. Standiford, 148  F.3d 864, 868 (7th Cir. 1998). Even after  Bridgeman acknowledged that he had read the plea  agreement, the court went through the agreement  with him paragraph by paragraph to ensure that he  understood it. Bridgeman acknowledged in the  written agreement that the parties' guidelines  calculations did not have to be accepted by the  court, and that, if not accepted, could not be a  basis for withdrawing the plea. During the plea  colloquy, the court carefully explained to  Bridgeman that whatever counsel had advised him  as to the guideline range was subject to revision  by the court, and what the court would determine  "may be very different from what you expect" but  could not be a basis for withdrawing his plea.  Bridgeman was aware of the consequences of his  guilty plea despite counsel's alleged prediction;  thus, his attorney's representation did not  render his plea unwitting or involuntary.


10
As to Bridgeman's allegations about counsel's  performance at sentencing, however, the plea-  agreement waiver is effective. See Mason, 211  F.3d at 1069; see also United States v. Joiner,  183 F.3d 635, 645 (7th Cir. 1999). Bridgeman's  specific complaint that counsel did not call the  bank manager at sentencing has nothing to do with  the voluntariness of his waiver, and although the  district court did not have the benefit of our  Jones decision, we held in that case that even an  ineffective assistance claim cannot survive a  waiver unless the claim relates specifically to  the voluntariness of the waiver itself. Jones,  167 F.3d at 1145.


11
Bridgeman also raises two other alleged  instances of deficient performance by counsel at  sentencing that he never brought to the attention  of the district court. Arguments never presented  to the district court cannot be presented to us  for the first time, and so these allegations are  not properly before us. See Pierce v. United  States, 976 F.2d 369, 371 (7th Cir. 1992) (per  curiam).


12
Accordingly, we affirm the district court's  denial of Bridgeman's sec. 2255 petition.



Notes:


1
 See, e.g., United States v. Cupit, 169 F.3d 536,  539 (8th Cir. 1999) (language of plea agreement  waiving right to challenge sentence did not  specifically show that parties agreed that  restitution award could not be reviewed); United  States v. Smith, 160 F.3d 117, 120-21 (2d Cir.  1998) (plea agreement waived only right to appeal  sentence; challenge to factual basis of plea was  not foreclosed); United States v. Zink, 107 F.3d  716, 718 (9th Cir. 1997) (waiver of right to  challenge sentence did not preclude appeal of  restitution order).